Citation Nr: 0302483	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


REMAND

The Board notes that in a June 2002 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested a hearing 
before a Decision Review Officer (DRO) in Wilkes-Barre, 
Pennsylvania.  The veteran has not yet been afforded a local 
hearing.

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002). 

The Act and the implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not yet 
received this notice.

Given that the veteran's claim is being remanded for the 
above noted hearing, the RO should review the claims file and 
ensure that all notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied 
with and satisfied.  See also 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

In light of the above, this case is REMANDED to the RO for 
the following: 

1.  The veteran should be afforded a 
hearing before appropriate regional 
office personnel at the RO or, if 
feasible, in Wilkes-Barre, Pennsylvania. 

2.  The veteran should be provided with a 
VCAA notice letter that informs him of 
what evidence he is responsible for 
obtaining and what evidence VA will 
obtain.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished with a supplemental statement of the case 
and afforded an appropriate opportunity to respond.  Then, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


